DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species XI, figures 30-32 in the reply filed on 11/22/2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated cross sectional profiles of the first and second transitional sections of claims 8 and 10 respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  claims 2 and 3 depend from themselves.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lack antecedent basis for the first transitional section and second transitional section to have and elongated cross sectional profiles as claimed in claims 8 and 10.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires the first transitional section to have and elongated cross sectional profile and claim 10 requires the second transitional section to have and elongated cross sectional profile. The specification appears to only support first and second transitional sections to have cross sectional profiles that are square and not elongated in any way. Additionally, the profiles of the first and second transitional sections are shows as square in the figures.
Claims 8 and 10 are being interpreted to include a square cross-section as an elongated cross-sectional area.
Claims 9, 11 and 12 are rejected for depending on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations " divergence angle " and “convergence angle.”  There is insufficient antecedent basis for this limitation in the claim.
Additionally with claim 4, it is unclear what angles are being claimed by the convergence angle and the divergence angle. If the two angles are in the first transitional section or the second nozzle section, then they appear to be both converging angles as shown in figure 30. The diverging angle is only shown in the fourth nozzle section.  
Claim 5 is rejected for depending from claim 4


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeCompte (5,704,825).
Regarding claim 1, LeCompte shows a nozzle (10) comprising: the nozzle comprising four distinct nozzle sections; a first nozzle section (52,56) defining a nozzle inlet for attaching to a hose on one end; a second nozzle section (30,22) defining a first transitional section located adjected to the opposing end of the first nozzle section which attaches to a hose; a third nozzle section (24) defining a second transitional section located adjacent to the opposing end of the second nozzle section which is adjacent to the first nozzle section which attaches to a hose; and a fourth nozzle section (26) defining a nozzle exit located adjacent to the third nozzle section.  
Regarding claim 2,  wherein an incoming water stream converges from a round shape to a first rectangular shape in the first nozzle section (fig 7); the incoming water stream converges from a first rectangular shape to a second, smaller rectangular shape in the second nozzle section (fig 7); the incoming water stream maintains the second, smaller rectangular shape in the third nozzle section (fig 7); and the incoming water stream flows through and exits the nozzle in the fourth nozzle section (fig 7).
Regarding claim 3,  the incoming water stream flows from the first nozzle section defining an inlet and through the second nozzle section defining the first transitional section (fig 7); the second transitional section is a continuation of the rectangular shape of the first nozzle transitional section reducing the size of the water stream from a first rectangular shape to a smaller rectangular shape (fig 7); the incoming water stream flows through the third nozzle section defining the second transitional section; and the second transitional section is a continuation of the rectangular shape of the first transitional section maintaining the shape of the water stream from the rectangular shape exiting the first transitional section (fig 7).  
Regarding claim 6,  wherein the fourth section, the nozzle exit, is defined by an exit opening defined by a specific exit opening height; and an exit opening width (fig 7).  
Regarding claim 15,  a profile of the second nozzle section defining a transitional section is a square (fig 3), a square with rounded edges, or an ellipse or a circle.  
Regarding claim 16,  the area of the second nozzle section defining a first transitional section is equal to or smaller than the area of first nozzle section defining an inlet (fig 2, 7); and the area of the second nozzle section defining a first transitional section is equal to or greater than the area of the third nozzle section defining a second transitional section (fig 2, 7).  

Claim(s) 1, 6 and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 8900809 Nederland foreign reference provided by the applicant.
Regarding claim 1, 8900809 Nederland foreign reference provided by the applicant shows a nozzle (fig 1) comprising: the nozzle comprising four distinct nozzle sections; a first nozzle section (1) defining a nozzle inlet for attaching to a hose on one end; a second nozzle section (2) defining a first transitional section located adjected to the opposing end of the first nozzle section which attaches to a hose; a third nozzle section (4) defining a second transitional section located adjacent to the opposing end of the second nozzle section which is adjacent to the first nozzle section which attaches to a hose; and a fourth nozzle section (5, 6, 7 and 8) defining a nozzle exit (8) located adjacent to the third nozzle section.  
Regarding claim 6,  wherein the fourth section, the nozzle exit, is defined by an exit opening defined by a specific exit opening height; and an exit opening width (fig 1). 
Regarding claim 13,  the fourth nozzle section defining a nozzle exit having an elongated cross-sectional profile with an area smaller than or equal to the third nozzle section defining the second transitional section (fig 1).  
Regarding claim 14,  the elongated profile of the fourth nozzle section cross-sectional area defining the nozzle exit section is such that the width of the exit cross-section of the fourth nozzle section cross-sectional area defining the nozzle exit section is greater than or equal to the height of the exit cross-section (fig 1).  
Regarding claim 8, as best as understood,  wherein the second nozzle section defining the first transitional section has a cross-sectional profile  with an area smaller than or equal to the inlet cross-section of the first nozzle section ( fig 2, 7).
Regarding claim 9, wherein the ratio of the first nozzle section defining an inlet area and the second nozzle section defining a first transitional cross-sectional varies from 1 to 10 (fig 2, 7).
Regarding claim 10, as best as understood,  wherein the third nozzle section defining the second transitional section has a cross-sectional profile with an area smaller than or equal to the first transitional cross-section of the second nozzle section (fig 2, 7).  
Regarding claim 11, wherein the ratio of the area of the first transitional cross-section and the second transitional cross- sectional varies from 1 to 10 (fig 2, 10).
Regarding claim 12, the third nozzle section defining a second transitional section is further defined by a length between 0.0" to 2" (fig 2, zero inches).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCompte (5,704,825) in view of Settles (5,975,996)
Regarding claim 17, LeCompte shows all aspects of the applicant’s invention as in claim 1, but fails to show the third nozzle section is further defined by a length between 0.25" to 2".
Settles shows a nozzle with a third nozzle section (the throat (12) is further defined by a length between 0.25" to 2 (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the throat section (the third nozzle section) to be 12 mm in order to accelerate the fluid flow without disturbances.
Regarding claims 4 and 5, LeCompte shows all aspects of the applicant’s invention as in claim 3 above, including wherein the second nozzle section, defining the first transitional section, is defined by a first angle and a second angle; the first angle defining the angle between the first nozzle section adjacent to the second nozzle section, and the second angle defining the angle between the second nozzle section adjacent to the third nozzle section, but fails to disclose the convergence angle, is between 5 degrees to 60 degrees and the divergence angle, is between 0 degrees to 60 degrees.  
Settles shows a nozzle with a converging angle of between 8 and 15 degrees (claim 15) and a divergence angle of 1 and 20 degrees (claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the convergence angle 12 degrees and the divergence angle 12 degrees, in order to make the rate of convergence and the rate divergence the same. Additionally the 12 degree angle will allow for just the right abut of convergence and divergence.

Claim(s) 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 8900809 Nederland foreign reference provided by the applicant, in view of Settles (5,975,996)
Regarding claim 17, 8900809 Nederland foreign reference provided by the applicant,  shows all aspects of the applicant’s invention as in claim 1, but fails to show the third nozzle section is further defined by a length between 0.25" to 2".
Settles shows a nozzle with a third nozzle section (the throat (12) is further defined by a length between 0.25" to 2 (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the throat section (the third nozzle section) to be 12 mm in order to accelerate the fluid flow without disturbances.
Regarding claims 4 and 5, 8900809 Nederland foreign reference provided by the applicant ,shows all aspects of the applicant’s invention as in claim 3 above, including wherein the second nozzle section, defining the first transitional section, is defined by a first angle and a second angle; the first angle defining the angle between the first nozzle section adjacent to the second nozzle section, and the second angle defining the angle between the second nozzle section adjacent to the third nozzle section, but fails to disclose the convergence angle, is between 5 degrees to 60 degrees and the divergence angle, is between 0 degrees to 60 degrees.  
Settles shows a nozzle with a converging angle of between 8 and 15 degrees (claim 15) and a divergence angle of 1 and 20 degrees (claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the convergence angle 12 degrees and the divergence angle 12 degrees, in order to make the rate of convergence and the rate divergence the same. Additionally the 12 degree angle will allow for just the right abut of convergence and divergence.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCompte (5,704,825)
Regarding claim 7, LeCompte shows all aspects of the applicant’s invention as in claim 6, but fails to disclose wherein the width of the exit opening is from 0.05" to 6"; and the height of the exit opening is from 0.01" to 6".
The examiner notes that the size of the outlet is a results effective variable. the bigger the outlet, the more fluid is sprayed per unit of time and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the width of the exit opening and the height of the exit opening both 1 inch, as it has been held that discovering an optimum range of a results effective variable involves only routine skill in the art.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to make the width of the exit opening and the height of the exit opening both 1 inch, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/29/2022